        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 1 of 47




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ADRIANA AVILES, Individually and as
 Parent and Natural Guardian of N.A., N.A.,
 and A.A., STEPHANIE DENARO,
 Individually and as Parent and Natural
 Guardian of D.D. and H.D., CHRISTINE                         MEMORANDUM
 KALIKAZAROS, Individually and as Parent                     OPINION & ORDER
 and Natural Guardian of Y.K., GAETANO
 LA MAZZA, Individually and as Parent and                      20 Civ. 9829 (PGG)
 Natural Guardian of R.L., CRYSTAL LIA,
 Individually and as Parent and Natural
 Guardian of F.L., and CHILDREN’S
 HEALTH DEFENSE,
                       Plaintiffs,
                -against-
 BILL DE BLASIO, in his Official Capacity
 as Mayor of the City of New York, DR.
 DAVID CHOKSHI, in his Official Capacity
 of Health Commissioner of the City of New
 York, NEW YORK CITY DEPARTMENT
 OF EDUCATION, RICHARD A.
 CARRANZA, in his Official Capacity as
 Chancellor of the New York City
 Department of Education, and THE CITY
 OF NEW YORK,
                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               In this action, Plaintiffs – the parents of children who attend New York City

school district elementary and middle schools, and an organization known as Children’s Health

Defense – claim that the City of New York (the “City”), the Mayor and the City’s Health

Commissioner, and the City’s Department of Education (“DOE”) and its Chancellor

(collectively, “Defendants”), have violated their rights under the United States Constitution and

New York law. (Am. Cmplt. (Dkt. No. 11))
         Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 2 of 47




               Plaintiffs’ claims are predicated on Mayor Bill de Blasio’s November 19, 2020

announcement that in-person classes in the New York City public school system would be

suspended in light of the COVID-19 pandemic. (See, e.g., id. at ¶¶ 2, 8) The Mayor announced

ten days later that in-person classes would resume on December 7, 2020 and December 10, 2020

– as to elementary and special needs students respectively – on the condition that parents sign a

form consenting to random COVID-19 testing of their children. (Id. at ¶¶ 2-3, 9-12) On

February 11, 2021, DOE announced that on February 25, 2021, in-person instruction would be

extended to middle school students. 1 (See Feb. 22, 2021 Def. Ltr., Ex. R (Dkt. No. 44-4) at 1) 2

               Plaintiffs seek a mandatory injunction requiring Defendants to reopen all New

York City public schools for in-person instruction. (See Proposed Order for Preliminary

Injunction (Dkt. No. 32) at 2) They also seek a prohibitory injunction that would forbid

Defendants “from requiring students to take mandatory COVID-19 tests as a condition for in-

person education.” (Id.) Stated another way, Plaintiffs seek an injunction that would prohibit

Defendants from requiring parental consent to random COVID-19 testing as a condition to

students attending in-person classes at New York City public schools. (See, e.g., Pltf. Br. (Dkt.

No. 12) at 7, 10-11, 13-14) According to Plaintiffs, the COVID-19 pandemic presents no

obstacle to in-person instruction, and Defendants’ COVID-19 testing program 3 is “medically




1
  All references to page numbers in this opinion are as reflected in this District’s Electronic Case
Filing (“ECF”) system.
2
  On February 8, 2021, DOE announced that its “buildings” could “now re-open . . . to students
in grades 6, 7, and 8 in a manner that prioritizes health and safety,” noting that 20% of students
and staff would undergo weekly COVID-19 testing, and that school staff had been made eligible
for vaccination. (Feb. 22, 2021 Def. Ltr., Ex. R (Dkt. No. 44-4))
3
  “The DOE in-school testing program uses a nucleic acid amplification test [(“NAAT”)]
that involves a laboratory procedure known as [a] polymerase chain reaction (PCR) test.”
(Varma Decl. (Dkt. No. 19) at ¶ 40) The PCR test detects genetic material of the COVID-19
virus. (Id. at ¶ 40) A nasal swab is used to collect the necessary sample. (Id. at ¶ 54)
                                                 2
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 3 of 47




invasive,” “unreliable,” and “unconstitutional.” (Am. Cmplt. (Dkt. No. 11) at ¶ 2; see also id. at

¶ 17; Pltf. Br. (Dkt. No. 12) at 17 (providing alternative suggestions for how Defendants “can

manage the infection risk”))

               For the reasons stated below, Plaintiffs’ motion for a preliminary injunction will

be denied.

                                       INTRODUCTION

               Plaintiffs’ application comes at a critical moment in our nation’s history. We are

at war with a virus that has killed more than a half-million of our fellow citizens – more than the

total number of American soldiers killed in World War II. See COVID Data Tracker, Centers

for Disease Control and Prevention (“CDC”), https://covid.cdc.gov/covid-data-

tracker/#cases_totaldeaths (last visited Mar. 1, 2021); see also America’s Wars, Dep’t of

Veterans Affs., https://www.va.gov/opa/publications/factsheets/fs_americas_wars.pdf (last

visited Mar. 1, 2021).

               January 2021 was the deadliest month of the pandemic, with this nation

seeing over six million new infections and more than 95,000 COVID-19 related deaths. COVID

Data Tracker, CDC, https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases (last

visited Mar. 1, 2021). As of February 26, 2021, “[t]here has been a six-week downward trend in

cases.” COVID Data Tracker Weekly Review, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/covid-data/covidview/index.html (last updated Feb. 26, 2021). However, there is concern

in the United States medical and scientific community about new variants of the virus that have

emerged – variants that are more transmissible and might be more deadly – and the efficacy of

vaccines to address these new variants. See About Variants, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant.html (last updated Feb. 12,



                                                 3
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 4 of 47




2021); Kelsey Lane Warmbrod, et al., Staying Ahead of the Variants: Policy Recommendations

to Identify and Manage Current and Future Variants of Concern (Feb. 2021), Johns Hopkins Ctr.

for Health Sec., https://www.centerforhealthsecurity.org/our-work/pubs_archive/pubs-

pdfs/2021/20210216-covid19-variants.pdf. Indeed, the emergence of a new variant in Britain – a

variant that is now in the United States (id.) – led to exponential growth in the number of

infections and deaths in Britain in January 2021, resulting in a national lockdown and the closing

of all schools. United Kingdom Coronavirus Map and Case Count, N.Y. Times,

https://www.nytimes.com/interactive/2020/world/europe/united-kingdom-coronavirus-cases.html

(last updated Mar. 2, 2021).

               As to vaccination, as of February 28, 2021, 7.5% of the United States population

has received two doses of approved vaccines. COVID Data Tracker, CDC,

https://covid.cdc.gov/covid-data-tracker/#vaccinations (last updated Feb. 28, 2021); see also U.S.

Vaccination Efforts, Johns Hopkins Coronavirus Res. Ctr.,

https://coronavirus.jhu.edu/vaccines/us-states (last visited Mar. 1, 2021). The vast majority of

this nation’s population thus remains unprotected from the COVID-19 virus.

               The virus has not spared children. A report issued by the American Academy of

Pediatrics and the Children’s Hospital Association indicates that, as of February 18, 2021, more

than 3.1 million “total child COVID-19 cases [have been] reported” in the United States, and that

“children represent 13.1% . . . of all cases.” Children and COVID-19: State-Level Data Report,

Am. Acad. of Pediatrics, https://tinyurl.com/22a4f4mh (last updated Feb. 18, 2021). More than

70,000 new child COVID-19 cases were reported during the week of February 11, 2021 to

February 18, 2021, and “there was a 6% increase in child COVID-19 cases” from February 4,

2021 to February 18, 2021. Id.



                                                 4
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 5 of 47




               Children account for approximately 1% to 3% of reported hospitalizations, and

approximately 0.1% to 2.2% of children who become infected with the virus require

hospitalization. Id. The reported death rate among children is, thankfully, quite low, but the

American Academy of Pediatrics reports that 247 children have died from the virus. Id.

               While there appears to be an emerging scientific consensus that schools can be

made safe for children if proper precautions are taken – including appropriate ventilation,

masking, distancing, expanded screening testing, and use of hybrid attendance models, see

Margaret A. Honein et al., Data and Policy to Guide Opening Schools Safely to Limit the Spread

of SARS-CoV-2 Infection, J. Am. Med. Ass’n (Jan. 26, 2021), https://tinyurl.com/y6529wvf, 4

there is nothing inherently safe about the school environment. Indeed,

       large outbreaks have occurred with apparent transmission in schools . . . [and]
       [p]reventing transmission in school settings will require addressing and reducing
       levels of transmission in the surrounding communities through policies to
       interrupt transmission (e.g., restrictions on indoor dining at restaurants). In
       addition, all recommended mitigation measures in schools must continue[,]


4
  The CDC has stated that, “[w]hen schools implement testing combined with key mitigation
strategies, they can detect new cases to prevent outbreaks, reduce the risk of further transmission,
and protect students, teachers, and staff from COVID-19. . . . Some schools may also elect to use
screening testing as a strategy to identify cases and prevent secondary transmission. Screening
testing can be used as an additional layer of mitigation to complement mitigation strategies in
schools. Screening testing is intended to identify infected individuals without symptoms (or
prior to development of symptoms) who may be contagious so that measures can be taken to
prevent further transmission.” K-12 School Operation Strategy, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/operation-
strategy.html (last updated Feb. 26, 2021); see id. (discussing additional mitigation strategies
such as masking, distancing, handwashing, cleaning, and “contract tracing in combination with
isolation and quarantine”); see also COVID-19 in children and the role of school settings in
transmission – first update, European Center for Disease Prevention and Control (“ECDC”)
(Dec. 23, 2020), https://www.ecdc.europa.eu/sites/default/files/documents/COVID-19-in-
children-and-the-role-of-school-settings-in-transmission-first-update_1.pdf; see also
Transmission of SARS-CoV-2 in K-12 schools, CDC, https://tinyurl.com/knjdhd99 (last updated
Feb. 12, 2021) (“For schools to provide in-person learning, associations between levels of
community transmission and risk of transmission in school should be considered. If community
transmission is high, students and staff are more likely to come to school while infectious, and
COVID-19 can spread more easily in schools.” (footnote omitted)).
                                                 5
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 6 of 47




       [including]: . . . expanding screening testing to rapidly identify and isolate
       asymptomatic infected individuals.

Id.

               There is also evidence that children – particularly those ten years of age and older

– are capable of transmitting the virus. See, e.g., What We Know About COVID-19

Transmission in Schools, World Health Organization (“WHO”), https://tinyurl.com/xzrzdacn;

(last updated Oct. 21, 2020); Young Joon Park et al., Contact Tracing during Coronavirus

Disease Outbreak, South Korea, 2020, 26 Emerging Infectious Diseases J., 2465-2468 (Oct.

2020). Indeed, a September 30, 2020 tracing study reports that “children and young adults [are]

. . . potentially much more important to transmitting the virus – especially within households –

than previous studies have identified.” Morgan Kelly, Largest COVID-19 contact tracing study

to date finds children key to spread, evidence of superspreaders, Princeton Env’t Inst. (Sep. 30,

2020 10:40 AM), https://www.princeton.edu/news/2020/09/30/largest-covid-19-contact-tracing-

study-date-finds-children-key-spread-evidence.

               Teachers and school staff have likewise suffered the ravages of the virus. “More

than 530 K-12 teachers died of covid-19 last year, according to data compiled by the American

Federation of Teachers.” Meryl Kornfield, A Teacher died of covid-19. Asked to wear masks in

his honor, school board members silently refused, Wash. Post (Jan. 24, 2021, 8:27 PM),

https://tinyurl.com/y2w477yf.

               Given these facts, many large city school districts – such as Boston, Philadelphia,

Los Angeles, and San Francisco – terminated in-person learning due to the pandemic. Certain

school districts have begun or are planning to begin phased re-openings. See, e.g., Timeline for

Reopening and Phasing Additional Students to In-Person Learning, Boston Pub. Schs.,

https://www.bostonpublicschools.org/Page/8521 (last visited Mar. 1, 2021); Kristen A. Graham,

                                                 6
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 7 of 47




Philly students won’t return Monday, but a reopening decision is days away, The Phila. Inquirer,

https://www.inquirer.com/news/philadelphia-school-district-reopen-hite-pft-20210225.html (last

updated Feb. 25, 2021); LA Teachers: ‘No Current Plans’ to Reopen Schools, CBS L.A. (Feb.

26, 2021 at 4:15 PM), https://losangeles.cbslocal.com/2021/02/26/la-schools-teachers-reopen-

utla-lausd/; Nanette Asimov and Jill Tucker, S.F. school board approves plan with labor unions

to reopen classrooms, https://www.sfchronicle.com/education/article/S-F-school-board-

approves-plan-with-labor-unions-15973439.php (last updated Feb. 24, 2021); Hannah Leone,

CPS high schools still have no reopening date. Here’s how one principal is helping her students

cope in the meantime., Chi. Tribune (Feb. 20, 2021 at 5:00 AM),

https://www.chicagotribune.com/coronavirus/ct-cps-high-school-return-in-person-covid-19-

20210220-or5xkf3z3ncg3itru266s2bkga-story.html; Kate Taylor, 13,000 School Districts,

13,000 Approaches to Teaching During Covid, N.Y. Times (Jan. 21, 2021),

https://tinyurl.com/yxkatfbf.

               New York City has not been spared. Indeed, it was the early center of the

pandemic. See, e.g., Manny Fernandez, Thomas Fuller, and Mitch Smith, ‘Our New York

Moment’: Southern California Reels as Virus Surges, N.Y. Times,

https://www.nytimes.com/2021/01/09/us/california-coronavirus.html (last updated Jan. 15, 2021)

(referencing New York City as the epicenter of the virus last March and April). As of March 1,

2021, there were “at least 725,155 cases and 29,332 deaths in New York City.” New York City

Coronavirus Map and Case Count, N.Y. Times, https://tinyurl.com/y9ctka2e (last updated Mar.

1, 2021).

               While the enormous toll in death and human suffering that the COVID-19 virus

has imposed on the citizens of New York City must be acknowledged, the importance of in-



                                               7
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 8 of 47




person classroom learning is not in dispute here. (See Varma Decl. (Dkt. No. 19) at ¶ 26 (noting

the particular importance of in-person learning for elementary school students and students with

disabilities)) It was for this reason that the schools were reopened for elementary and special

needs students in December 2020, and just recently reopened for middle school students. (Am.

Cmplt. (Dkt. No. 11) at ¶¶ 2, 8-9; see also Def. Feb. 22, 2021 Ltr., Ex. R (Dkt. No. 44-4))

Defendants have, however, conditioned in-person classroom learning on parental consent to

random testing for the COVID-19 virus. (See Def. Feb. 22, 2021 Ltr., Ex. P (Dkt. No. 44-2)

(“parent/guardian consent for COVID-19 testing of students shall continue to be a condition for

participation by students opting for in-person learning or other in-person school activities”); Am.

Cmplt., Ex. 3 (Dkt. No. 11-1) (consent form for COVID-19 testing))

               Plaintiffs seek an injunction that would require Defendants to reopen all public

schools to in-person instruction, and to do so without requiring parents to consent to random

COVID-19 testing. (Proposed Order for Preliminary Injunction (Dkt. No. 32) at 2)

                                        BACKGROUND

I.     PARTIES

               Plaintiff-Parents Amanda Aviles, Stephanie Denaro, Christine Kalikazaros,

Gaetano La Mazza, and Crystal J. Lia are the parents of elementary and middle school children

enrolled in New York City public schools. (Am. Cmplt. (Dkt. No. 11) at ¶¶ 45-50; see also

Aviles Decl. (Dkt. No. 12-3); Kalikazaros Decl. (Dkt. No. 12-4); La Mazza Decl. (Dkt. No. 12-

5); Lia Decl. (Dkt. No. 12-6); Denaro Decl. (Dkt. No. 12-7)) Plaintiff Children’s Health Defense

is a national not-for-profit membership organization, with a “mission [] to safeguard children’s

health and to advocate for children and families to prevent and stop environmental harms and to

change policies that place children at undue risk.” (Am. Cmplt. (Dkt. No. 11) at ¶ 52)



                                                 8
         Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 9 of 47




“[Children’s Health Defense] has active members in New York City, including parents of

children named in this lawsuit.” (Id. at ¶ 54)

               Defendant Bill de Blasio is the Mayor of the City of New York and, according to

Plaintiffs, “has issued a series of executive orders since the COVID-19 pandemic began,

including the shutdown of New York City public schools.” (Id. at ¶ 55) Richard A. Carranza is

the Chancellor of DOE and “is responsible for enforcing education law and regulations in the

City of New York.” (Id. at ¶ 56) Defendant David Chokshi is the Commissioner for the New

York City Department of Health and “provide[s] recommendations and consultation[s] to

[Mayor] de Blasio and Defendant Carranza.” (Id. at ¶ 57) Finally, Defendant DOE “has issued

directives, updates and supplemental guidance on instruction for the 2020-21 school year with

recommendations from the Department of Health.” (Id. at ¶ 56)

II.        THE AMENDED COMPLAINT AND MOTION
           FOR A PRELIMINARY INJUNCTION

               Although the Amended Complaint cites the “unconstitutional, arbitrary shutdown

of New York City Public Schools on Thursday, November 19, 2020,” Plaintiffs acknowledge

that “[o]n December 7, 2020 and December 10, 2020 . . . Defendants permitted elementary and

special needs children back to school.” (Id. at ¶ 2) Accordingly, the focus of the Amended

Complaint is Defendants’ requirement of parental consent to “polymerase chain reaction (PCR)

testing” as a prerequisite to in-person classroom instruction, and the then continued shutdown of

public middle schools and high schools. (Id. at ¶ 3; see id. at ¶ 2) Plaintiffs contend that PCR

testing is not scientifically reliable and violates the rights of both children and parents. (See,

e.g., id. at ¶¶ 5, 15-17, 21, 23, 28, 62-65) Plaintiffs further contend that remote learning is

detrimental to children. (See, e.g., id. at ¶¶ 40-44)




                                                  9
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 10 of 47




               Plaintiffs claim that Defendants have violated their right to (1) procedural and

substantive due process, and equal protection, under the Fourteenth Amendment; and (2) be free

from unreasonable searches and seizures, and their right to privacy, under the Fourth

Amendment. (See id. at ¶¶ 66-76 (First Claim for Relief); id. at ¶¶ 77-82 (Second Claim for

Relief); id. at ¶¶ 83-92 (Third Claim for Relief); id. at ¶¶ 104-110 (Sixth Claim for Relief); id. at

¶¶ 111-116 (Seventh Claim for Relief); id. at ¶¶ 117-120 (Eighth Claim for Relief)) Plaintiffs

also raise claims under the New York Constitution, Article XI, Section I, New York Public

Health Law §§ 2240 et seq., and New York City Parents’ Bill of Rights. (Id. ¶¶ 99-103 (Fifth

Claim for Relief); id. at ¶¶ 121-125 (Ninth Claim for Relief); id. at ¶¶ 126-137 (Tenth Claim for

Relief)) Finally, Plaintiffs contend that Defendants have violated their right to direct the

education of their children. (Id. at ¶¶ 93-98 (Fourth Claim for Relief))

               In moving for a preliminary injunction, Plaintiffs ask this Court to “restore

[Plaintiffs’] children’s ability to return to full-time in-school instruction, K-12th grade, without

the unethical and illegal requirement of coerced medical testing.” (Pltf. Br. (Dkt. No. 12) at 7)

In other words, Plaintiffs ask this Court to “void Defendants’ continued partial and full school

closures of grades K-12 and to enjoin their forced medical testing of students.” (Id.)

               1.      Plaintiffs’ Factual Allegations

               Plaintiffs contend that “[c]hildren are at extremely low risk from COVID-19,” (Id.

at 8) and that “the infection fatality rate for people aged 0-19 years is .00003.” (Id. at 9 (citing

Am. Cmplt., Ex. 12 (Dkt. No. 11-2) (CDC post, updated on September 10, 2020, entitled

“Covid-19 Pandemic Planning Scenarios”))) According to Plaintiffs, “children are the least

likely group in society to become ill from COVID or to transmit disease.” (McKernan Decl.




                                                  10
         Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 11 of 47




(Dkt. No. 12-2) at ¶ 28 (Ex. 7, CDC post, updated on September 10, 2020, entitled “Covid-19

Pandemic Planning Scenarios”))

               Plaintiffs further claim that “[t]he short- and long-term academic, psychological

and emotional burdens children suffer from school exclusion outweigh the risks of COVID-19.”

(Pltf. Br. (Dkt. No. 12) at 8) According to Plaintiffs,

        Defendants can manage the infection risk to teachers by offering them choices
        and providing them protection, as employers do for other essential workers.
        Defendants did this September through November 2020, before the November 19,
        2020 shutdown, offering teachers remote options, fewer students per class, plastic
        barriers, masks, temperature taking and other protection measures. Teachers’ risk
        mitigation cannot come at the expense of children’s education.

(Id. at 17)

               As to Defendants’ requirement that parents seeking in-person learning for their

children consent to random PCR testing, Plaintiffs assert that Defendants’ PCR testing program

is “coerce[d],” and presents “parents with a Hobson’s choice: put your child in isolated, inferior

remote learning for at least ten more months . . . or subject her to intrusive, unwanted medical

procedures.” (Id. at 10) According to Plaintiffs, Defendants “mandatory PCR tests” are

invasive, unreliable, are not diagnostic, and serve no useful purpose. (Id. at 9; see also id. at 8-

10, 14, 17) Indeed, Plaintiffs contend that “97% of PCR positives tests may actually be false.”

(Id. at 9)

               Finally, Plaintiffs assert that “[t]he National Institutes of Health (hereinafter

“NIH”) has determined that PCR testing is not the ‘Gold Standard’ of COVID-19 diagnosis as it

is widely touted to be. NIH acknowledges that ‘[t]his RT [reverse transcription] PCR may

increase the positivity rate, depending on the number of repetitions of this test.’” (Id. at 10

(citing Am. Cmplt., Ex. 20 (Dkt. No. 11-2)))




                                                  11
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 12 of 47




               In support of these arguments, Plaintiffs submit the declaration of Dr. Sin Hang

Lee, a pathologist who previously worked at Milford Hospital, and who currently operates the

Milford Molecular Diagnostics Laboratory in Milford, Connecticut. (Lee Decl. (Dkt. No. 12-1)

at ¶ 1); Lee Decl., Ex. 1 (Dkt. No. 12-1) (Curriculum Vitae)) According to Dr. Lee, “the current

tests to detect SARS-CoV-2 RNA are generating false positives and negatives,” and “a two-

phased test with DNA sequencing [that he has developed] would ‘guarantee no-false positive

results[.]’” 5 (Lee Decl. (Dkt. No. 12-1) at ¶ 6; see id. at ¶¶ 7, 22) Dr. Lee further asserts that the

“[c]urrent PCR testing detects virus genome-related materials ‘long after the infected person has

stopped transmitting the virus.’” (Id. at ¶ 17) “To have children take such an unreliable test is

. . . absurd.” (Id. at ¶ 24) Dr. Lee also argues that the PCR test “would be quite easy and simple

to manipulate,” such that “the number of positive results” could be inflated. (Id. at ¶ 20)




5
  In a March 22, 2020 letter to the World Health Organization (“WHO”) and Dr. Anthony Fauci
– the director of the National Institute of Allergy and Infectious Diseases at NIH – Dr. Lee
presented his criticisms of the PCR test and offered his laboratory’s “Sanger sequencing” test as
a solution. (Lee Decl. (Dkt. No. 12-1) at ¶¶ 6-8; Lee Decl., Ex. 2 (Dkt. No. 12-1) (March 22,
2020 letter)) Dr. Lee asked the WHO and Dr. Fauci to “[p]lease inform your affiliated
laboratories that we are now in a position to assist them to resolve their questionable RT-qPCR
test results.” (Lee Decl., Ex. 2 (Dkt. No. 12-1) at 20) In his declaration, Dr. Lee states that “it is
almost unbelievable that . . . [he has] received no response from either the WHO or [the] NIH.”
(Lee Decl. (Dkt. No. 12-1) at ¶ 8)

In 2018, Dr. Lee sued the CDC in connection with a similar “nested PCR/DNA sequencing-
based diagnostic technology.” Sin Hang Lee, M.D. v. United States, 142 Fed. Cl. 722, 727
(2019) (citation and quotation marks omitted). In that lawsuit, Dr. Lee alleged that the CDC had
breached an “implied-in-fact contract” with him to endorse Dr. Lee’s “sequencing-based
molecular test to diagnose Lyme disease,” which Dr. Lee argued was “significantly more
accurate than any other test currently used.” Id. at 726 (citation and quotation marks omitted).
Dr. Lee further alleged that the CDC had “engaged in anti-competitive conduct and defamed him
by making certain false statements regarding the results of the sequencing-based molecular test.”
Id. The Court of Federal Claims granted the Government’s motion to dismiss Dr. Lee’s breach
of contract claim, finding that he had not pled sufficient facts to allege the existence of a
contract. Id. at 730. The court dismissed Dr. Lee’s tort and antitrust claims for lack of subject
matter jurisdiction. Id.
                                                  12
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 13 of 47




According to Dr. Lee, PCR “test kit manufacturers [have a motive] to please their customers

whose business benefits from a high number of COVID-19 cases.” (Id.)

                Plaintiffs have also submitted a declaration from Kevin McKernan. (McKernan

Decl. (Dkt. No. 12-2)) McKernan is the chief scientific officer of Medicinal Genomics Corp.,

where he focuses on the study of cannabis-based therapeutics. (McKernan Decl., Ex. 1 (Dkt. No.

12-2)) McKernan has a bachelor of science degree from Emory University. (McKernan Decl.,

Ex. 2 (Dkt. No. 12-2)) McKernan repeats Dr. Lee’s criticism that “PCR testing cannot test for

viral infectiousness or illness,” and that “[p]atients can be qPCR positive for 77 days post

infection.” (McKernan Decl. (Dkt. No. 12-2) at ¶ 14) Because “[t]he infectious period of [the

COVID-19] virus is only 7-10[]days” (id. at ¶ 15), “PCR positivity exists weeks to months past

infectiousness.” (Id. at ¶ 18 (citing Ex. 4)) Accordingly, “the majority of positive students will

be falsely quarantined by this test.” (Id. at ¶ 15) McKernan also complains that because

Defendants destroy samples after parents receive the results, it is “impossible for families to

challenge the accuracy of testing, thus making the test ‘irrefutable.’” (Id. at ¶ 23)

                McKernan argues that – instead of pursuing a random testing program –

Defendants should (1) perform “[t]emperature testing” – which he regards as “a better solution

and less invasive” (id. at ¶ 34); and (2) “simply require [that] symptomatic people stay home.”

(Id. at ¶ 35)




                                                 13
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 14 of 47




                                          DISCUSSION

I.     FACTUAL FINDINGS

      A.       Impact of the COVID-19 Virus on Public Health

               The COVID-19 virus has had a devastating impact on New York City, and has

presented public health concerns not seen in a hundred years. In March and April 2020, New

York City became the national epicenter of the COVID-19 pandemic, and in subsequent months,

the City saw exponential growth in infections and deaths. (See Varma Decl. (Dkt. No. 19) at ¶ 7

(“As of May 13, 2020, New York City, with over 20,000 confirmed or probable COVID-19

deaths, had the sixth highest number of reported COVID-19 deaths as compared to any country

in the world.” (emphasis omitted)); COVID-19 Email Update, Johns Hopkins Ctr. for Health

and Sec. (May 20, 2020) https://myemail.constantcontact.com/COVID-19-Updates---May-

20.html?soid=1107826135286&aid=CBH5s4rQyjw (“New York state and New York City have

reported steadily increasing tests since late March and steadily decreasing incidence since mid-

to-late April, an encouraging sign from the hardest-hit area of the country.”); Eric Toner et al.,

Crisis Standards of Care: Lesson from New York City Hospitals’ COVID-19 Experience The

Emergency Medicine Perspective (Feb. 2021), Johns Hopkins Ctr. for Health Sec.,

https://www.centerforhealthsecurity.org/our-work/pubs_archive/pubs-pdfs/2021/210223-NYC-

CSC-ER.pdf (“New York City suffered an unprecedented surge of patients with . . . COVID-19

from April to June 2020. . . . Hospitals were overwhelmed and unable to maintain conventional

standards of care, forcing hospitals and healthcare workers to adjust the way that care was

provided in order to do the most good for the greatest number of patients.”))

               Infection rates, hospitalizations, and deaths all decreased substantially over the

summer, but by September 2020, the City saw a resurgence of the virus. (Varma Decl. (Dkt. No.



                                                 14
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 15 of 47




19) at ¶ 8) Ultimately, exponential growth in infection rates, hospitalizations, and deaths

returned. (Id. at ¶ 9 (“On September 24th, the daily average for new cases was 352, a 50%

increase in cases over 45 days. It then took only 12 days to increase another 50% to 527 cases

on October 6th. . . . On December 15th[,] the daily average for new cases was 3,684, a more than

ten-fold increase since September 24th.”)) “The positivity rate is an important indicator of the

degree of community spread[,] . . . [because it] measures the percent of COVID-19 laboratory

tests that have a positive result. The average daily positivity rate in New York City . . . was

1.2%[] on August 10th. . . . On December 15th, the positivity rate was 6.21%.” (Id. at ¶ 11

(footnote omitted)) “As of December 21, 2020, New York City ha[d] sustained a total of 24,735

deaths (19,984 confirmed and 4,751 probable), 66,021 hospitalizations and 387,361 cases of

COVID-19 (348,0991 confirmed and 39,270 probable).” (Id. at ¶ 14)

               “COVID-19 is most commonly transmitted by small viral particles exhaled by an

infected person that are deposited into the nose, mouth, and/or eyes of an uninfected person.”

(Id. at ¶ 6; see also Ways COVID-19 Spreads, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/how-covid-spreads.html (last updated Oct. 28, 2020)) Approved

treatments for the COVID-19 virus are still quite limited. See, e.g., Coronavirus (COVID-19)

Update: FDA Authorizes Monoclonal Antibodies for Treatment of COVID-19, U.S. Food &

Drug Administration (“FDA”) (Feb. 9, 2021), https://tinyurl.com/k62yznd5 (discussing the

emergency use authorization issued for bamlanivimab and etesevimab); see also Potential

Treatments, CDC, https://www.cdc.gov/coronavirus/2019-ncov/your-health/treatments-for-

severe-illness.html (last updated Dec. 8, 2020). The CDC, the WHO, and other infectious

disease experts have suggested a variety of measures to combat the spread of the virus, including

wearing masks, washing hands, social distancing, isolation and quarantining, and vaccination.



                                                 15
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 16 of 47




(See, e.g., Protect Yourself, CDC, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/prevention.html (last updated Feb. 4, 2021); Coronavirus disease (COVID-19) advice for the

public, WHO, https://www.who.int/emergencies/diseases/novel-coronavirus-2019/advice-for-

public (last updated Feb. 24, 2021); When to Quarantine, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (last updated Feb.

11, 2021); Varma Decl. (Dkt. No. 19) at ¶ 6)

               Throughout the pandemic, public health authorities have implemented measures

designed to protect the hospital system from becoming overwhelmed by COVID-19 patients.

(Varma Decl. (Dkt. No. 19) at ¶ 16; see also Community Mitigation Framework, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/community/community-mitigation.html (last

updated Feb. 16, 2021); COVID-19 Micro-Cluster Strategy, N.Y. State: N.Y. Forward,

https://forward.ny.gov/ (last visited Mar. 1, 2021) (“New rules and restrictions directly target

areas to help control COVID-19 spread and protect hospital capacity”))

               Although the medical evidence indicates that children infected with the COVID-

19 virus are less likely than adults to be symptomatic and to develop severe symptoms, children

are not immune, and certain children infected with the virus have suffered multisystem

inflammatory syndrome (MIS-C), which can cause serious heart problems and require

hospitalization. (Varma Decl. (Dkt. No. 19) at ¶ 18; COVID-19 in Children and Teens, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/children/symptoms.html (last

updated Feb. 26, 2021))

               In New York City – as of December 21, 2020 – for children between the ages of

0-17, there were “19 deaths from COVID-19 . . . (16 confirmed by positive COVID-19 test and 3

probable). As of December 3, 2020, there [were] 16,947 cases of COVID-19 among children . . .



                                                 16
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 17 of 47




and 742 hospitalizations.” (Varma Decl. (Dkt. No. 19) at ¶ 19; see also COVID-19: Data,

N.Y.C. Health, https://www1.nyc.gov/site/doh/covid/covid-19-data-totals.page#deaths (last

visited Mar. 1, 2021)

               In New York City, as of December 5, 2020, “the average positivity rate for

children between the ages of 0-4, was 7.02%, for children between the ages of 5-12 it was 6.88%

and for children between the ages of 13-17 it was 8.28%.” (Varma Decl. (Dkt. No. 19) at ¶ 19;

see also COVID-19: Data, N.Y.C. Health, https://www1.nyc.gov/site/doh/covid/covid-19-

data.page (last visited Mar. 1, 2021)) According to the American Academy of Pediatrics, as of

February 25, 2021, more than 3.1 million children in the United States have tested positive,

“which is 13.1% of total cumulated cases in states reporting cases by age.” (See Children and

COVI-19: State Level Data Report, Am. Acad. of Pediatrics,

https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/children-and-

covid-19-state-level-data-report/ (last updated Feb. 25, 2021); see also Varma Decl. (Dkt. No.

19) at ¶ 20 (noting that “the number of new cases [in children] increased by 25% in the . . .

period [between December 3 and December 17, 2020]”) At least one large study has shown that

while children of all ages can transmit the COVID-19 virus, transmission rates are low for

children under the age of 10, whereas children over 10 may transmit COVID-19 as efficiently as

adults. (Young Joon Park et al., Contact Tracing during Coronavirus Disease Outbreak, South

Korea, 2020, 26 Emerging Infectious Diseases J., 2465-2468 (Oct. 2020); see also Varma Decl.

(Dkt. No. 19) at ¶ 21)

       B.      School District Response to the Pandemic

               Decisions concerning in-person classroom learning must be premised on the level

of community transmission of COVID-19 and the ability to implement appropriate mitigation



                                                17
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 18 of 47




measures to protect students, teachers and other staff. See K-12 Operational Strategy, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/operation-

strategy.html (last updated Feb. 26, 2021); Margaret A. Honein et al., Data and Policy to Guide

Opening Schools Safely to Limit the Spread of SARS-CoV-2 Infection, J. Am. Med. Ass’n (Jan.

26, 2021), https://tinyurl.com/y6529wvf.

               Here in New York City, public schools were closed to in-person learning between

March 16, 2020 and October 1, 2020. See New York City to Close All School Buildings and

Transition to Remote Learning, N.Y.C., Office of the Mayor (March 15, 2020),

https://tinyurl.com/4um7mz6e; 2020-2021 School Year Calendar, N.Y.C. Dep’t of Ed.,

https://www.schools.nyc.gov/about-us/news/2020-2021-school-year-calendar (last visited Mar.

1, 2021). By the fall of 2020, however, Defendants offered in-person learning as part of a hybrid

learning model. (Varma Decl. (Dkt. No. 19) at ¶ 22) “Almost two-thirds of the parents of DOE

students (63%), chose 100% remote learning for their children,” however. (Chou Decl. (Dkt.

No. 18) at ¶ 11)

               In the fall, Defendants initially decided to switch to an entirely remote learning

model if the seven-day average positivity rate in the City – the percent of COVID-19 laboratory

tests that have a positive result – rose to 3%. (Varma Decl. (Dkt. No. 19) at ¶ 23; see also

Transcript: Mayor de Blasio Holds Media Availability, N.Y.C., Office of the Mayor (Nov. 19,

2020), https://www1.nyc.gov/office-of-the-mayor/news/794-20/transcript-mayor-de-blasio-

holds-media-availability (addressing the 3% standard)) Positivity rate is, of course, an important

indicator of community spread. (Varma Decl. (Dkt. No. 19) at ¶ 11) As the positivity rate

increases, the increase in rates of infection may move from linear to exponential growth. (Id. at ¶




                                                18
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 19 of 47




23) The City reached the 3% threshold on November 18, 2020, and on November 19, 2020,

public schools were closed to in-person learning. (Id.)

               New York State and New York City subsequently developed protocols for school

reopenings. These protocols are premised on rates of infection. (See Varma Decl. (Dkt. No. 19)

¶¶ 24-25, 30-31, 33-39) New York State has a Cluster Action Initiative – a program that

“divide[s] clusters and the areas around them into three categories with successively higher

restrictions within each one.” Cluster Action Initiative, N.Y. State: N.Y. Forward,

https://forward.ny.gov/cluster-action-initiative (last visited Mar. 1, 2021). The State program

details restrictions for various activities in the color-coded zones of red, orange, and yellow. Id.

For example, in the yellow zone 6 – schools can remain open with “20% weekly testing of in-

person students and faculty.” Id. As of January 27, 2021, the Bronx had two yellow zones,

while Manhattan and Queens each had one yellow zone. See COVID-19 Zone Finder, N.Y.C.,

https://nycgov.maps.arcgis.com/apps/instant/lookup/index.html?appid=021940a41da04314827e2

782d3d1986f (last updated Jan. 28, 2021).

               DOE has developed protocols for handling classroom outbreaks of the virus.

These protocols are premised on the number of confirmed cases in a classroom or school, and




6
  “A geographic area will be eligible to enter a Yellow Zone if it has a 3 percent positivity rate
(7-day average) over the past 10 days and is in the top 10 percent in the state for hospital
admissions per capita over the past week and is experiencing week-over-week growth in daily
admissions.” Cluster Action Initiative, N.Y. State: N.Y. Forward, https://forward.ny.gov/cluster-
action-initiative (last visited Mar. 1, 2021). While schools in red and orange zones previously
were subject to closure, they may now remain open subject to certain conditions, including
random testing of in-person students, faculty and staff. Interim Guidance on COVID-19 Testing
Requirements for Public and Non-Public Schools Located in Areas Designated as “Red” or
“Orange” Cluster Zones Under the New York State Cluster Action Initiative, N.Y. State Dep’t of
Health,
https://coronavirus.health.ny.gov/system/files/documents/2020/12/guidanceforschoolsinredandor
angezones.pdf (last updated Dec. 4, 2020); see id. (detailing testing options).
                                                 19
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 20 of 47




whether the cases appear to be linked. Health and Safety, N.Y.C. Dep’t of Educ.,

https://www.schools.nyc.gov/school-year-20-21/return-to-school-2020/health-and-safety (last

visited Mar. 1, 2021). Where “[a]t least two cases” are “linked together” and come from the

same classroom, that classroom – having transitioned to remote learning while the cases were

being investigated – will “remain[] closed for 10 days; students and staff in close contact with

positive case [will] quarantine for 10 days.” Id. Where “[a]t least two cases” are “linked

together” but come from “different classrooms,” both classrooms will be closed during the

investigation and will “remain closed and quarantined for 10 days.” “Additional school

members” will be “quarantined based on where the exposure” occurred. Id.

       C.      Defendants’ PCR Random Testing Protocols

               The purpose of Defendant’s in-school testing program is three-fold: to determine

whether the COVID-19 virus is present in the individual randomly selected for testing; to control

the disease in the school population; and to monitor the prevalence of the COVID-19 virus in the

school population. (Varma Decl. (Dkt. No. 19) at ¶ 46)

               As discussed above, Defendants “in-school testing program uses a nucleic acid

amplification test that involves a laboratory procedure known as [a] polymerase chain reaction

(PCR) test.” (Id. at ¶ 40; see also generally COVID-19 Testing for Students and Staff, N.Y.C.

Dep’t of Ed., https://www.schools.nyc.gov/school-year-20-21/return-to-school-2020/health-and-

safety/covid-19-testing (last visited Mar. 1, 2021))

               Students, teachers, and staff are randomly selected for testing. (Varma Decl.

(Dkt. No. 19) at ¶ 52) If a child is selected for testing, parents are notified two days in advance

of the test. (Id. at ¶ 56) If a student selected for testing expresses anxiety or discomfort with the

test on the scheduled day of testing, the student will not be tested at that time and a parent will be



                                                 20
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 21 of 47




contacted. (Id. at ¶ 55) Testing is performed by trained personnel in the presence of school staff.

(Id. at ¶ 53) A short nasal swab is used to collect a sample; the naso-pharyngeal swab, or “long

swab,” is not used. (Id. at ¶ 54) Obtaining a sample from each nostril is done within a matter of

seconds and is not painful. (Id.) Parents are notified both that their child has been tested and of

the results. 7 (Id. at ¶ 56; see also Jan. 14, 2021 Tr. (Dkt. No. 34) at 19-21) In the event of a

positive test, the child would remain out of school and in quarantine for ten days. (See, e.g., Jan.

14, 2021 Tr. (Dkt. No. 34) at 23-24; see also Health and Safety, N.Y.C. Dep’t of Ed.,

https://www.schools.nyc.gov/school-year-20-21/return-to-school-2020/health-and-safety (“In the

event that there is a laboratory- confirmed case in a school, all students and teachers in that class

are assumed close contacts and will be instructed to self-quarantine for 10 days since their last

exposure to that case. . . . Whenever a student is quarantining at home, the expectation is that

they continue engaging with learning remotely if they are feeling well enough.”) (last visited

Mar. 1, 2021); COVID-19: Understanding Quarantine and Isolation, N.Y.C. Dep’t of Health

https://www1.nyc.gov/assets/doh/downloads/pdf/covid/covid-19-understanding-quarantine-and-

isolation.pdf (last visited Mar. 1, 2021) (explaining the difference between quarantine and

isolation and that the period for both should be at least ten days from certain described start

points); Feb. 22, 2021 Def. Ltr., Ex. S (Dkt. No. 44-5) at 28 (CDC guidance entitled

“Operational Strategy for K-12 Schools through Phased Mitigation,” noting that “[f]or students,

teachers, and staff who had previously received positive test results and do not have symptoms of




7
  Results are also provided to the New York City Test & Trace Corps, which performs New
York City’s contact tracing program, and to the New York City Department of Health and
Mental Hygiene and the New York State Department of Health. (Varma Decl. (Dkt. No. 19) at ¶
60) “No information about the COVID-19 test results for individual students is made publicly
available.” (Id. at ¶ 61)
                                                  21
         Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 22 of 47




COVID-19, retesting is not recommended for up to 3 months from their last positive test

result.”))

               Children as young as six years old may be randomly selected for testing. (See

Jan. 14, 2021 Tr. (Dkt. No. 34) at 19) Testing will only be conducted on a child if parents have

submitted an executed consent form. “If a parent does not provide the consent form, then the

child continues with 100% remote learning.” (Varma Decl. (Dkt. No. 19) at ¶ 49 (footnote

omitted)) Parental consent to testing may be withdrawn at any time. (Id. at ¶ 51) Parents may

seek exemption from testing requirements for medical reasons and behavioral disabilities that

make testing in school unsafe. (Id. at ¶ 50; see also Chou Decl. (Dkt. No. 18) at ¶ 19)

               Random testing in New York City public schools has been conducted since the

fall, and beginning on December 7, 2020, the City “increase[d] the frequency of testing

performed from once per month to once per week.” (Varma Decl. (Dkt. No. 19) at ¶ 25; see id.

at ¶ 52 (“Twenty percent (20%) of the students and staff will be tested each week.”))

Accordingly, by now, a great number of children in the New York City public school system

have already been tested. (Jan. 14, 2021 Tr. (Dkt. No. 34) at 20)

               The in-school testing is performed “on a single day, in the school building, and by

one provider,” to “ensure consistency and timeliness of reporting across DOE schools” citywide.

(Varma Decl. (Dkt. No. 19) at ¶ 45; see id. (“Experience has shown that when testing is

performed by outside providers, such as individual doctors or urgent care offices, different tests

and specimen collection procedures may be used, which can vary in accuracy and can vary

substantially in the time to receive the results.”)) All vendors used for the in-school testing

program sign non-disclosure agreements, so as to “maintain all personally identifiable

information in a secure, confidential manner.” (Id. at ¶ 57)



                                                 22
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 23 of 47




               Defendants utilize “two laboratories that provide trained teams to collect the

specimens at DOE schools and analyze the specimens using an RT-PCR test.” (Id. at ¶ 43)

“Each laboratory has obtained an Emergency Use Authorization from the FDA to perform RT-

PCR testing for COVID-19.” (Id. (footnotes omitted))

               Once the PCR tests are completed, the specimens are discarded. (Id. at ¶ 58; see

id. (“The specimens are only tested for the virus (SARS-CoV-2) that causes COVID-19. Once

the tests have been successfully completed, the specimens are discarded. No information about

the DNA of the individual being tested is analyzed, stored or used during the testing. The test

involves the extraction of the virus’ RNA and testing using the standard, FDA authorized

methods described earlier.”)) 8

       D.      Reliability and Usefulness of the PCR Test

               Plaintiffs contend that Defendants should be enjoined from requiring parental

consent to random PCR testing because the PCR test is unreliable and cannot reveal whether the

subject of the test is currently infectious – i.e., capable of transmitting the COVID-19 virus. (See




8
  On December 24, 2020, in Michael Kane et al. v. New York City Department of Education,
Index No. 160831-2020E (N.Y. Sup. Ct.), DOE entered into a settlement agreement providing
that all testing samples from Defendants’ COVID-19 testing program would be destroyed. (See
Varma Decl., Ex. B (Dkt. No. 19-2) at ¶ 1 (“Stipulation of Settlement and Discontinuance,” in
which “Respondent, New York City Department of Education . . . hereby certifies and assures
that each and every vendor involved in the collection, storage and analysis of COVID-19
specimens collected in [its] schools shall destroy these specimens after completion of the testing
protocols and/or after clinical reports are issued and shall not replicate or make any other use of
said specimens. Such specimens may not be used for any purpose other than for the COVID-
tests.”)) Petitioners in Kane – parents of DOE students and DOE teachers and professional staff
– sued to prevent implementation of the COVID-19 testing program unless DOE agreed that test
specimens would not be used for any other purpose and would be destroyed after the test was
performed. (See Jan. 23, 2021 Def. Ltr., Ex. A (Dkt. No. 37-1) (Petition)) Stephanie Denaro – a
Plaintiff in the instant case – was one of the petitioners in Kane. (Id.)
                                                23
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 24 of 47




Pltf. Br. (Dkt. No. 12) at 7-8, 17; Lee Decl. (Dkt. No. 12-1) at ¶¶ 17-19; McKernan Decl. (Dkt.

No. 12-2) at ¶¶ 14-16; Jan. 14, 2021 Tr. (Dkt. No. 34) at 8)

               There is broad consensus in the medical and scientific community that the PCR

test is a reliable indicator of the presence of the COVID-19 virus in a subject. (See, e.g., Using

Antigen Tests, CDC, https://www.cdc.gov/coronavirus/2019-ncov/lab/resources/antigen-tests-

guidelines.html (last updated Dec. 16, 2020) (“The ‘gold standard’ for clinical diagnostic

detection of SARS-CoV-2 remains NAATs, such as RT-PCR. Thus, it may be necessary to

confirm an antigen test result with a nucleic acid amplification test, especially if the result of the

antigen test is inconsistent with the clinical context.”); Feb. 22, 2021 Def. Ltr., Ex S (Dkt. No.

44-5) at 3, 28 (CDC “Operational Strategy for K-12 Schools through Phased Mitigation”

release,which recommends the “prioritiz[ation] [of] tests with highly accurate results with high

sensitivity and specificity such as NAATs”); Jan. 23, 2021 Def. Ltr., Ex. H (Dkt. No. 37-17) at 5

(WHO interim guidance from September 11, 2020, “Diagnostic testing for SARS-CoV-2,” which

states that, “[w]herever possible, suspected active SARS-CoV-2 infections should be tested with

NAAT, such as rRT-PCR”); Jan. 23, 2021 Def. Ltr., Ex. I (Dkt. No. 37-18) at 2-4 (FDA

overview entitled “A Closer Look at Covid-19 Diagnostic Testing,” which notes that molecular

tests – such as NAATs – are highly sensitive and highly specific))

               The Court concludes that the PCR test is highly accurate in determining the

presence of the COVID-19 virus. Indeed, the PCR test is currently the best indicator of COVID-

19 infection that is available for mass, routine use. (Id.; see also Test for Current Infection,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/testing/diagnostic-testing.html (last updated

Feb. 19, 2021) (“A viral test checks specimens from your nose or your mouth (saliva) to find out

if you are currently infected with SARS-CoV-2, the virus that causes COVID-19. . . . [NAATs]



                                                  24
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 25 of 47




detect the virus’s genetic material and are commonly used in laboratories. NAATs are generally

more accurate, but sometimes take longer to process than other test types.”).

               Plaintiffs are correct, however, in asserting that the PCR test does not reveal

whether the subject is currently infectious. (See Varma Decl. (Dkt. No. 19) at ¶ 65 (“There

currently is no test routinely available to determine whether individuals are infectious.”); see also

Lab FAQs, CDC, https://www.cdc.gov/coronavirus/2019-ncov/lab/faqs.html (last updated Feb.

25, 2021) (responding to the question, “[c]an a diagnostic RT-PCR test show how infectious

someone is,” and providing the answer “No. RT-PCR tests are used to identify and diagnose an

active infection but cannot be used to show how infectious someone is.”)) The PCR test merely

indicates whether genetic material of the virus is then present in the subject. See COVID-19

diagnostic testing, Mayo Clinic, https://www.mayoclinic.org/tests-procedures/covid-19-

diagnostic-test/about/pac-20488900 (last visited Mar. 1, 2021) (noting that PCR tests “detect[]

genetic material of the virus”).

               Plaintiffs argue that it is “absurd” to require a student who has received a positive

test to be quarantined, when the student may not be capable of transmitting the virus to someone

else. (Ptf. Br. (Dkt. No. 12) at 8-9; Lee Decl. (Dkt. No. 12-1) at ¶ 22-24; McKernan Decl. (Dkt.

No. 12-2) at ¶¶ 15, 18; Jan. 14, 2021 Tr. (Dkt. No. 34) at 32)

               In an ideal world – which this assuredly is not – a test for current infectiousness

would be readily available. Defendants have asserted, however – without contradiction from

Plaintiffs – that “[t]here currently is no test routinely available to determine whether individuals

are infectious; to make that assessment, laboratories must perform a challenging procedure

known as viral culture, which requires highly specialized biocontainment facilities that are

largely restricted to federal government or academic research laboratories.” (Def. Br. (Dkt. No.



                                                 25
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 26 of 47




17) at 13; see also Varma Decl. (Dkt. No. 19) at ¶¶ 62-65; Jan. 23, 2021 Def. Ltr. (Dkt. No. 37)

at 2) In a world in which no test is readily available for current infectiousness, a test that reliably

indicates the presence of the COVID-19 virus is of great value.

               Plaintiff’s declarations to the contrary – from Dr. Lee and Keven McKernan – are

not persuasive. As discussed above, there is a scientific consensus that the PCR test is highly

accurate for purposes of determining the presence of the COVID-19 virus. Indeed, the CDC, the

WHO, and public health organizations throughout the world rely on the PCR test to diagnose the

presence of the virus. (See, e.g., Jan. 23, 2021 Def. Ltr., Ex. E (Dkt. No. 37-14) at 2 (CDC

“Interim Considerations for Testing K-12 School Administrators and Public Health Officials”

release; describing molecular testing – such as the PCR test – as the “gold standard” for detecting

COVID-19); Jan. 23, 2021 Def. Ltr., Ex. F (Dkt. No. 37-15) at 1 (ECDC “Diagnostic Testing and

Screening for COVID-19” release; describing the PCR test as the “gold standard” “for

diagnosing suspected cases of COVID-19”))

               Moreover, as Plaintiffs conceded at oral argument, their claim that the NIH has

stated that the PCR test is unreliable is false. (Jan. 14, 2021 Tr. (Dkt. No. 34) at 12-13) 9 While

it is true that the PCR test cannot determine whether an individual is currently infectious,

Defendants have asserted that no such test is now available for mass use. (Varma Decl. (Dkt.

No. 19) at ¶ 65) Plaintiffs could not refute this assertion at oral argument, and stated that they

would address it in a subsequent written submission. (Jan. 14, 2021 Tr. (Dkt. No. 34) at 9-11)

Although Plaintiffs have made several submissions since oral argument (Jan. 15, 2021 Pltf. Ltr.



9
  At oral argument, Plaintiffs conceded that in their brief and in the Amended Complaint (see
Am. Cmplt., Ex. 20 (Dkt. No. 11-2); Pltf. Br. (Dkt. No. 12) at 10) – they improperly cited a letter
to the editor of a medical journal as proof that the NIH had determined that the PCR test is
unreliable. (Jan. 14, 2021 Tr. (Dkt. No. 34) at 13 (“Your Honor, that may be the weakest part of
our argument and I do apologize for making it.”))
                                                  26
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 27 of 47




(Dkt. No. 33); Jan. 23, 2021 Pltf. Ltr. (Dkt. No. 38); Feb. 17, 2021 Pltf. Ltr. (Dkt. No. 42); Feb.

22, 2021 Pltf. Ltr. (Dkt. No. 45)), none have addressed the availability of a test to determine

infectiousness.

                  As to Dr. Lee’s “Sanger sequencing” test, as Plaintiffs acknowledged at oral

argument, no public health authority has adopted that test. (Jan. 14, 2021 Tr. (Dkt. No. 34) at 9-

10) Finally, Dr. Lee’s suggestion that testing labs are manipulating PCR tests to increase the

number of positive tests (Lee Decl. (Dkt. No. 12-1) at ¶ 20) is rank speculation. 10

                  As to Kevin McKernan, he lacks the medical and scientific background necessary

to offer an informed opinion about the issues raised in this action. And as with Dr. Lee,

McKernan provides no evidence suggesting that Defendants have incorrectly asserted that there

is no practical way – on a mass basis – to test for infectiousness. The alternatives to random

testing offered by McKernan are implausible on their face. For example, he recommends

“temperature testing,” and a policy requiring that symptomatic individuals stay home.

(McKernan Decl. (Dkt. No. 12-2) at ¶¶ 34-35) But given that as many as 45% of infected

individuals are asymptomatic (Berkeley Lovelace Jr., Dr. Anthony Fauci says WHO’s remark on

asymptomatic coronavirus spread ‘was not correct’, CNBC,

https://www.cnbc.com/2020/06/10/dr-anthony-fauci-says-whos-remark-on-asymptomatic-

coronavirus-spread-was-not-correct.html (updated June 10, 2020) (quoting Dr. Fauci as saying,

“‘In fact, the evidence we have given the percentage of people, which is about 25% [to] 45%, of

the totality of infected people likely are without symptoms . . . [a]nd we know from

epidemiological studies that they can transmit to someone who is uninfected even when they are



10
   Dr. Lee’s recent unsuccessful litigation against the CDC – which involved a variant of his
sequencing technology – and his unhappiness about the CDC’s failure to respond to his proposal
to perform COVID-19 tests for the agency, provide further reasons to distrust his opinions here.
                                                  27
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 28 of 47




without symptoms.’”)), McKernan’s assertion that an approach premised on “temperature

testing” of symptomatic individuals is all that is necessary to control the virus in the public

schools is deeply flawed. Indeed, implementation of McKernan’s suggested approach would be

reckless. Finally, as to McKernan’s complaint that Defendants destroy PCR test samples

(McKernan Decl. (Dkt. No. 12-2) at ¶ 23), this policy is the result of the Kane action – discussed

above – in which one of the Plaintiffs in the instant case successfully sued to require Defendants

to destroy test specimens. (See Jan. 23, 2021 Def. Ltr., Ex. A (Dkt. No. 37-1) (Kane petition))

                                       *       *        *      *

               The Court concludes that a phased reopening of public schools in New York City

is appropriate in light of the havoc wreaked by the COVID-19 virus and the medical and

scientific evidence discussed above. With respect to Defendants’ requirement that parents

consent to random COVID-19 testing of their children – as a prerequisite to in-person learning –

the Court finds that (1) children are at risk from the COVID-19 virus; (2) children are capable of

transmitting the COVID-19 virus; and (3) Defendants’ testing program is an important safeguard

– together with masking, social distancing, proper ventilation, appropriate sanitation, and other

measures – to help ensure a safe classroom environment. The testing program helps ensure the

safety of the health of the children tested, their families and friends, their classmates, their

classmates’ family and friends, teachers and school staff, as well as the larger community. While

a test that could determine infectiousness would be preferable, no such test is currently available

that could be administered on a mass, routine basis.




                                                   28
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 29 of 47




II.    LEGAL RULINGS

       A.      Whether All Plaintiffs Have Standing

               “Article III of the Constitution limits federal courts to deciding ‘Cases’ and

‘Controversies.’ For a legal dispute to qualify as a genuine case or controversy, at least one

plaintiff must have standing to sue.” Dep’t of Com. v. New York, 139 S. Ct. 2551, 2565 (2019).

To have Article III standing, “a plaintiff must [1] ‘present an injury that is concrete,

particularized, and actual or imminent; [2] fairly traceable to the defendant’s challenged

behavior; and [3] likely to be redressed by a favorable ruling.’” Id. (citation omitted).

       At the preliminary injunction stage, “a plaintiff’s burden to demonstrate standing
       will normally be no less than that required on a motion for summary judgment.
       Accordingly, to establish standing for a preliminary injunction, a plaintiff cannot
       rest on . . . mere allegations . . . but must set forth by affidavit or other evidence
       specific facts” that establish the “three familiar elements of standing[.]”

New York v. United States Dep’t of Homeland Sec., 969 F.3d 42, 59 (2d Cir. 2020) (quoting

Cacchillo v. Insmed, Inc., 638 F.3d 401, 404 (2d Cir. 2011)).

               Here, Defendants argue that Plaintiffs La Mazza and Children’s Health Defense

do not have standing. (Def. Br. (Dkt. No. 17) at 14)

               As to Plaintiff La Mazza – who is the parent of a fourth grader (see La Mazza

Decl. (Dkt. No. 12-5) at ¶ 1) – Defendants point out that he, like 63% of parents of children in

New York City public schools, chose remote learning for his child at the outset of the school

year. (Def Br. (Dkt. No. 17) at 15; see also Chou Decl. (Dkt. No. 18) ¶¶ 11-12) Accordingly,

public school closures, re-openings, and random testing requirements do not apply to La Mazza’s

son, who has received and will continue to receive 100% remote learning. (Id.) Plaintiffs have

not responded to Defendants’ arguments concerning La Mazza’s lack of standing. (See Pltf.

Reply Br. (Dkt. No. 23))



                                                 29
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 30 of 47




               Plaintiffs’ moving papers include a declaration from La Mazza, however, in

which he complains that “[t]he City of New York is requiring me to sign a [consent] to

mandatory PCR testing for my son R.L., otherwise they will not let my son in school. I refused

to sign the consent form and my son R.L. was kicked out of P.S. 14.” (La Mazza Decl. (Dkt. No.

12-5) at ¶¶ 6-7)

               La Mazza and the other Plaintiffs have alleged that Defendants’ random testing

program and the denial of in-person learning to those children whose parents refuse to provide

consent to the testing program, violates numerous constitutional rights. (See generally Pltf. Br.

(Dkt. No. 12)) The Court concludes that, given these circumstances, La Mazza has standing to

pursue his claims. Dep’t of Commerce, 139 S.Ct. at 2565.

               As to Plaintiff Children’s Health Defense,

       [t]o bring a Section 1983 suit on behalf of its members, an organization must clear
       two hurdles. First, it must show that the violation of its members’ rights has
       caused the organization to suffer an injury independent of that suffered by its
       members. Second, it must ‘demonstrat[e] a close relation to the injured third
       part[ies],’ and ‘a hindrance’ to those parties’ ‘ability to protect [their] own
       interests.’”

N.Y. State Citizens’ Coal. for Child. v. Poole, 922 F.3d 69, 74 (2d Cir. 2019) (citations omitted).

               Children’s Health Defense has not met the first hurdle. The Amended Complaint

contains no allegations suggesting that Children’s Health Defense has suffered an injury as a

result of the challenged conduct. While the Amended Complaint states that the organization’s

“mission is to safeguard children’s health and to advocate for children,” (Am. Cmplt. (Dkt. No.

11) at ¶ 52) and that it “has active members in New York City, including parents of children

named in this lawsuit,” (id. at ¶ 54) these allegations do not suffice to demonstrate standing.

               “[O]rganizations suing under Section 1983 must, without relying on their

members’ injuries, assert that their own injuries are sufficient to satisfy Article III’s standing

                                                  30
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 31 of 47




requirements.” Poole, 922 F.3d at 74-75. Accordingly, “an organization must show that it has

suffered a ‘perceptible impairment’ to its activities. This showing can be met by identifying

‘some perceptible opportunity cost’ that the organization has incurred because of the violation of

its members’ rights.” Id. at 75 (citations omitted).

               Here, Children’s Health Defense asserts in its brief that its “staff and volunteers

have spent hundreds of hours studying and responding to questions from members, including

Plaintiff Aviles, about Defendants’ PCR testing regime and school closures.” (Pltf. Reply Br.

(Dkt. No. 23) at 15). This assertion in a brief – unsupported by factual allegations in the

Amended Complaint or in a declaration – is not sufficient. See United States Dep’t of Homeland

Sec., 969 F.3d at 59. The Court concludes that Children’s Health Defense has not demonstrated

that it has standing to pursue its claims.

       B.      Whether Plaintiffs’ Claims Are Moot

               As discussed at the outset, there are two prongs to Plaintiffs’ claims. They

contend that (1) all public schools should be reopened; and (2) Defendants should be enjoined

from requiring parental consent for random COVID-19 testing as a condition to in-person

instruction. Given that (1) the individual Plaintiffs are parents of elementary and middle school

students (Am. Cmplt. (Dkt. No. 11) at ¶¶ 45-50; see also Aviles Decl. (Dkt. No. 12-3);

Kalikazaros Decl. (Dkt. No. 12-4); La Mazza Decl. (Dkt. No. 12-5); Lia Decl. (Dkt. No. 12-6);

Denaro Decl. (Dkt. No. 12-7)); and (2) Defendants have previously announced the reopening of

elementary schools, and reopened middle schools on February 25, 2021, Plaintiffs’ claims

regarding the reopening of schools are moot.

               “A case becomes moot when interim relief or events have eradicated the effects of

the defendant’s act or omission, and there is no reasonable expectation that the alleged violation



                                                 31
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 32 of 47




will recur.” Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638, 647 (2d Cir.

1998); see also Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (discussing

mootness and noting that dismissal is appropriate “if an event occurs while a case is pending . . .

that makes it impossible for the court to grant any effectual relief” (citation and quotation marks

omitted)).

               New York City’s elementary schools – and special education schools – were

reopened for in-person learning by December 10, 2020 (Varma Decl. (Dkt. No. 19) at ¶ 25), and

middle schools were reopened on February 25, 2021. (Def. Feb. 22, 2021 Ltr., Ex. R (Dkt. No.

44-4) at 1) Because Plaintiffs’ children are elementary and middle school students (see Aviles

Decl. (Dkt. No. 12-3); Kalikazaros Decl. (Dkt. No. 12-4); La Mazza Decl. (Dkt. No. 12-5); Lia

Decl. (Dkt. No. 12-6); Denaro Decl. (Dkt. No. 12-7)), an order from this Court directing that the

New York City public schools be reopened would have no effect on them. See Church of

Scientology, 506 U.S. at 12. Accordingly, as to this issue, Plaintiffs’ claims are moot.

               There is a “narrow exception” to the mootness doctrine that applies where a

dispute “is capable of repetition, yet evading review.” Altman v. Bedford Ctr. Sch. Dist., 245

F.3d 49, 71 (2d Cir. 2001) (citation and quotation marks omitted); see id. (“A narrow exception

to the principle that a moot claim is to be dismissed, available only in exceptional situations, is

that the court may adjudicate a claim that, though technically moot, is capable of repetition, yet

evading review.” (citations and quotation marks omitted)). This exception

       applies only in exceptional situations, where the following two circumstances are
       simultaneously present: (1) the challenged action is in its duration too short to be
       fully litigated prior to cessation or expiration, and (2) there is a reasonable
       expectation that the same complaining party will be subject to the same action
       again.




                                                 32
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 33 of 47




Spencer v. Kemna, 523 U.S. 1, 17 (1998) (citations, quotation marks, and alteration marks

omitted).

               Here, Plaintiffs’ claims regarding the reopening of the public schools satisfy

neither requirement. The challenged actions have not been of short duration. Indeed, the middle

schools were closed for several months. Moreover, it would be speculative for this Court to find

that Defendants will again close elementary and middle schools for in-person learning.

Accordingly, the individual Plaintiffs’ claims regarding the reopening of public schools are

moot.

        C.     Whether Plaintiffs Have Demonstrated a Right to Injunctive Relief

               1.      Legal Standards

               “When a preliminary injunction will affect government action taken in the public

interest pursuant to a statute or regulatory scheme, the moving party must demonstrate (1)

irreparable harm absent injunctive relief, (2) a likelihood of success on the merits, and (3) public

interest weighing in favor of granting the injunction.” Agudath Israel of Am. v. Cuomo, 983

F.3d 620, 631 (2d Cir. 2020) (citation and quotation marks omitted). Moreover, where – as here

–

        the movant is seeking to modify the status quo by virtue of a “mandatory
        preliminary injunction” (as opposed to seeking a “prohibitory preliminary
        injunction” to maintain the status quo), or where the injunction being sought “will
        provide the movant with substantially all the relief sought and that relief cannot
        be undone even if the defendant prevails at a trial on the merits,” the movant must
        also: (1) make a “strong showing” of irreparable harm, and (2) demonstrate a
        “clear or substantial likelihood of success on the merits.”

Yang v. Kosinski, 960 F.3d 119, 127-28 (2d Cir. 2020) (footnotes omitted) (emphasis in

original); see also New York v. United States Dep’t of Educ., 477 F. Supp. 3d 279, 293

(S.D.N.Y. 2020) (“A preliminary injunction is one of the most drastic tools in the arsenal



                                                 33
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 34 of 47




of judicial remedies. . . . When the moving party seeks an injunction that will affect

government action taken pursuant to a regulatory scheme, the plaintiffs must establish a

clear or substantial likelihood of success on the merits.” (citations and quotation marks

omitted)).

                 2.     Likelihood of Success

                        a.       Due Process Claims

                 Plaintiffs allege that they and “their children have a fundamental right to a basic,

minimum education . . . and [a] fundamental right to literacy.” (Pltf. Br. (Dkt. No. 12) at 22)

According to Plaintiffs, Defendants have deprived them and their children “of the right to direct

education in violation of the Fourteenth Amendment, by effectively precluding children from

receiving education and literacy[,] because (1) many students have no or limited access to the

internet; (2) remote learning is demonstrably inferior; and (3) truancy demonstrably results in

such circumstances.” (Id. at 17 (citing Am. Cmplt., Ex. 17 (Dkt. No. 11-2) (McKinsey Report

entitled “COVID-19 and student learning in the United States: The hurt could last a lifetime”));

see id. at 22)

                               i.       Substantive Due Process

                 “[T]he Due Process Clause of the Fourteenth Amendment embodies a substantive

component that protects against certain government actions regardless of the fairness of the

procedures used to implement them.” Bryant v. N.Y. State Educ. Dep’t, 692 F.3d 202, 217 (2d

Cir. 2012) (citation and quotation marks omitted). To determine “whether a government rule or

regulation infringes a substantive due process right, the first step is to determine whether the

asserted right is fundamental, – i.e., implicit in the concept of ordered liberty, or deeply rooted in

this Nation’s history and tradition.” Id. (citation and quotation marks omitted).



                                                  34
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 35 of 47




               In Bryant, the Second Circuit held that “[t]he right to public education is not

fundamental.” Bryant, 692 F.3d at 217 (citing Handberry v. Thompson, 446 F.3d 335, 352 (2d

Cir. 2006)). Moreover, neither the Supreme Court nor the Second Circuit has found that there is

a fundamental right to literacy.

               Where, as here, “the right [allegedly] infringed is not fundamental, the

governmental regulation need only be reasonably related to a legitimate state objective.” Id.

(citation and quotation marks omitted). As the Second Circuit recognized, that is a “low

threshold.” Id. at 218.

               Here, the Court has determined that Defendants’ testing regime is reasonably

related to a legitimate state objective – curbing the spread of the COVID-19 virus. The Second

Circuit has acknowledged that “stemming the spread of COVID-19 is unquestionably a

compelling [governmental] interest.” Agudath, 983 F.3d at 633 (citation, quotation marks, and

alteration marks omitted). Moreover, remote learning is offered to those students whose parents

refuse to consent to random testing. Given these circumstances, the Court concludes that

Plaintiffs have not demonstrated that they are likely to prevail on their substantive due process

claim. See Bryant, 692 F.3d at 217-18; Brach v. Newsom, No. 2:20-cv-06472-SVW-AFM, 2020

WL 6036764, at *1, 4-5 (C.D. Cal. Aug. 21, 2020) (denying temporary restraining order

“seeking to enjoin the enforcement of California’s school reopening framework, which

prohibit[ed] in-person education in counties on a statewide COVID-19 monitoring list”; finding

that there is no fundamental right to education and that plaintiffs were “unlikely to succeed on

the merits of their substantive due process claim”; noting that “federal courts should exercise

restraint” in areas such as public education, that are generally in “the control of state and local

authorities” (citations and quotation marks omitted)).



                                                 35
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 36 of 47




                             ii.       Procedural Due Process

               Plaintiffs contend that they have been deprived of a property right without due

process. (Pltf. Reply Br. (Dkt. No. 23) at 8-9)

               “A procedural due process claim is composed of two elements: (1) the existence

of a property or liberty interest that was deprived and (2) deprivation of that interest without due

process.” Bryant, 692 F.3d at 218. “To prevail on a procedural due process claim, the plaintiff

must demonstrate: (1) that the plaintiff possessed a constitutionally protected interest, (2) that

such interest was deprived as a result of government action, (3) and that the deprivation occurred

without constitutionally adequate pre- or post-deprivation process.” D.C. by Conley v. Copiague

Union Free Sch. Dist., No. 16-cv-4546 (SJF) (AYS), 2017 WL 3017189, at *8 (E.D.N.Y. July

11, 2017) (citation and quotation marks omitted).

               The Supreme Court has acknowledged that where, based on state law, citizens

have “legitimate claims of entitlement to a public education,” “a student’s legitimate entitlement

to a public education [is] a property interest which is protected by the Due Process Clause.”

Goss v. Lopez, 419 U.S. 565, 573-74 (1975). The Second Circuit has made clear, however, that

there is no “property interest in any particular type of education program or treatment.” Bryant,

692 F.3d at 218; see id. (rejecting a procedural due process claim where the challenged policy

did “not prevent . . . children from obtaining a public education, even if, as Plaintiffs allege,

these children would receive a better education if aversive interventions were permitted”)

(emphasis in original). Accordingly, “a student’s procedural due process rights with respect to

his or her education only arise where the student ‘is excluded from the entire educational

process.’” D.C. by Conley, 2017 WL 3017189, at *9 (citation omitted).




                                                  36
          Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 37 of 47




                 Here, Plaintiffs have not shown that they are likely to prevail on their procedural

due process claim, because their children have not been “‘excluded from the entire educational

process.’” Id. (citation omitted). Under Defendants’ protocols, “[a]ll students who are

temporarily unable to obtain in-person instruction . . . are switched to 100% remote learning.”

(Varma Decl. (Dkt. No. 19) at ¶ 33) Any argument that Plaintiffs’ children would receive a

better education in an in-person environment is not sufficient, under Bryant, to make out a

procedural due process claim. Bryant, 692 F.3d at 218. 11

                        b.      Equal Protection Claim

                 The “Equal Protection Clause requires that the government treat all similarly

situated people alike.” Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001).

          Although the prototypical equal protection claim involves discrimination against
          people based on their membership in a vulnerable class, [the Second Circuit] ha[s]
          long recognized that the equal protection guarantee also extends to individuals
          who allege no specific class membership but are nonetheless subjected to
          invidious discrimination at the hands of government officials.

Id.; see also Lopes v. Westchester Cnty., No. 18-CV-8205 (KMK), 2020 WL 7029002, at *7

(S.D.N.Y. Nov. 30, 2020) (“Where . . . a plaintiff does not claim to be a member of a

constitutionally protected class, he may bring an [e]qual [p]rotection claim pursuant to one of

two theories: (1) selective enforcement, or (2) class of one.”) (citations and quotation marks

omitted)); Vaher v. Town of Orangetown, N.Y., 916 F. Supp. 2d 404, 433 (S.D.N.Y. 2013)

(same).




11
   Plaintiffs’ complaint that Defendants’ “destruction [of test specimens] makes it impossible for
Plaintiffs to be heard to contest PCR findings” (Pltf. Reply Br. (Dkt. No. 23) at 9) does not
change the result. Whether a child receives a positive or negative test result, no child “‘is
excluded from the entire educational process.’” D.C. by Conley, 2017 WL 3017189, at *9
(citation omitted).
                                                  37
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 38 of 47




               Plaintiffs contend that Defendants have violated their rights to equal protection.

(Pltf. Br. (Dkt. No. 12) at 21) Acknowledging the applicability of rational basis review – which

requires merely a “rational relationship to some legitimate end” (see id.) – Plaintiffs argue that

“Defendants have not proven the rationality of school exclusions and forced medical testing.”

(Id. at 22) In their reply brief, Plaintiffs go on to allege that “Defendants’ actions have a

disparate impact on Black and Hispanic children.” (Pltf. Reply Br. (Dkt. No. 23) at 10; see also

Jan. 15, 2021 Pltf. Ltr. (Dkt. No. 33) at 5)

               Plaintiffs’ papers are devoid of any allegations regarding classifications, and their

conclusory allegations as to the disparate impact of Defendants’ actions and policies on Black

and Hispanic children (see Pltf. Br. (Dkt. No. 12) at 8; Pltf. Reply Br. (Dkt. No. 23) at 10) are not

sufficient to state an equal protection claim under either a “class of one” theory or a selective-

enforcement theory. See Vaher, 916 F. Supp. 2d at 433.

               The actions Plaintiffs challenge have applied across-the-board to all New York

City public school children. The only classifications have been by grade-level or special needs.

Moreover, as discussed above, Defendants’ actions are reasonably and rationally related to the

legitimate objective of curbing the spread of the COVID-19 virus. Accordingly, Plaintiffs have

not demonstrated a likelihood of success on their equal protection claim. See Brach, 2020 WL

6036764, at *7 (rejecting plaintiffs’ equal protection claim; noting that “[t]he Equal Protection

Clause simply does not require that government classifications be supported by scientific

consensus – or even the most reliable scientific evidence. ‘[R]ational-basis review allows for

decisions “based on rational speculation unsupported by evidence or empirical data.”’” (citation

omitted)).




                                                 38
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 39 of 47




                       c.      Parental Rights Claims

               Plaintiffs contend that “[p]arents have a fundamental right to direct the care and

upbringing of their children, and medical decisions fall squarely within that liberty interest.”

(Pltf. Br. (Dkt. No. 12) at 19) “Allowing unknown persons with unknown qualifications, at

unspecified intervals, to give children intrusive medical tests is a cause of great concern to

parents.” (Id. at 20) Plaintiffs further argue that they have a “fundamental right to direct the

education of their children and choose the type of education that they think is best.” (Id.)

               The Supreme Court has “recognized the fundamental right of parents to make

decisions concerning the care, custody, and control of their children.” Troxel v. Granville, 530

U.S. 57, 66 (2000). As to a child’s education, however, Supreme Court jurisprudence does “not

begin to suggest the existence of a fundamental right of every parent to tell a public school what

his or her child will and will not be taught.” Leebaert v. Harrington, 332 F.3d 134, 141 (2d Cir.

2003). And while the Second Circuit has acknowledged that “[p]arents . . . have a liberty interest

. . . in the upbringing of their children,” and “definite rights over their children’s education, ‘they

have no constitutional right to provide their children with . . . education unfettered

by reasonable government regulation.’” Immediato v. Rye Neck Sch. Dist., 73 F.3d 454, 461 (2d

Cir. 1996) (citation omitted) (emphasis in original).

               Here, the Court concludes that there is no fundamental parental right to dictate to

a school district – in the midst of a global pandemic the likes of which has not been seen in more

than a hundred years – whether classes should be conducted remotely or in-person. For reasons

already stated, the Court finds that Defendants’ actions have been reasonable under the

circumstances. As the Brach court noted,

       the manner of providing public education is “generally committed to the control
       of state and local authorities.” [Fields v. Palmdale Sch. Dist., 427 F.3d 1197,

                                                  39
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 40 of 47




       1206 (9th Cir. 2005)] Plaintiffs’ proposed constitutional right would at least
       unsettle “local autonomy” in public education, which the Supreme Court has
       described as “a vital national tradition.” Missouri v. Jenkins, 515 U.S. 70, 99
       (1995) (citation omitted); see also Horne v. Flores, 557 U.S. 433, 448 (2009)
       (internal citations omitted) (noting that federal courts should exercise restraint in
       imposing injunctions “involv[ing] areas of core state responsibility, such as public
       education”).
Brach, 2020 WL 6036764, at *5.

               As to Plaintiffs’ challenge to Defendants’ random testing program, it is

undisputed that parents have a right to make medical decisions for their children. See, e.g.,

Parham v. J.R., 442 U.S. 584, 604 (1979) (“The fact that a child may balk at hospitalization or

complain about a parental refusal to provide cosmetic surgery does not diminish the parents’

authority to decide what is best for the child.”). But that right is not absolute. See, e.g., Phillips

v. City of New York, 775 F.3d 538, 542-43 (2d Cir. 2015) (per curiam) (rejecting plaintiffs’

claim “that New York’s mandatory vaccination requirement violates substantive due process” as

“foreclosed” by Supreme Court precedent holding that “mandatory vaccination [is] within the

State’s police power”); see also van Emrik v. Chemung Cnty. Dep’t of Soc. Servs., 911 F.2d

863, 866-68 (2d Cir. 1990) (state caseworker arranged for a child to receive x-ray examination

but did not obtain parental consent; court concluded that such action was not permissible “unless

a judicial officer has determined, upon notice to the parents and an opportunity to be heard, that

grounds for such an examination exist and that the administration of the procedure is reasonable

under all the circumstances”).

               Here, Defendants’ protocols require parental consent before a COVID-19 test can

be administered to a student. (Varma Decl. (Dkt. No. 19) at ¶ 49) Should parents refuse to sign

the consent form, their child will receive remote learning from their school. (Id.) Accordingly,

no school official will perform medical tests on a child without parental consent. Moreover,

those parents who provide written consent are given notice of the intent to test their child, and

                                                  40
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 41 of 47




are allowed to retract their consent at any time. (Id. at ¶¶ 51, 56) Also, any child for whom

parental consent has been provided but who is nonetheless uncomfortable with the test can state

as much and will not be tested. (Id. at ¶ 55; see also id. at ¶¶ 50-56)

               Given these circumstances and safeguards, this Court concludes that Plaintiffs

have not demonstrated a likelihood of success on their parental rights claims.

                       d.      Unlawful Search and Privacy Claims

               Plaintiffs assert that Defendants’ random testing program constitutes an

unreasonable search and seizure under the Fourth Amendment. (Pltf. Br. (Dkt. No. 12) at 16)

According to Plaintiffs, “[a] nasal swab . . . requires a warrant in the absence of voluntary

informed consent.” (Pltf. Reply Br. (Dkt. No. 23) at 11)

               The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

amend. IV. The Fourth Amendment’s guarantee has been extended “to searches and seizures by

state officers, including public school officials.” Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646,

652 (1995) (citations omitted).

               For purposes of analyzing Plaintiffs’ Fourth Amendment claim, this Court

assumes that Defendants’ nasal swab random testing program constitutes a search.

               In Vernonia School District 47J, the Supreme Court considered a school district’s

“Student Athlete Drug Policy . . . [that] authorize[d] random urinalysis drug testing of students

who participate[d] in the District’s school athletics programs.” 515 U.S. at 648. “Students

wishing to play sports [had to] sign a form consenting to the testing and [had to] obtain the

written consent of their parents.” Id. at 650. Previously, the Supreme Court had “held that state-

compelled collection and testing of urine” constituted a search “subject to the demands of the



                                                 41
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 42 of 47




Fourth Amendment.” Id. at 652 (citation omitted). Accordingly, the Supreme Court assessed the

school district’s random drug testing program by applying the “ultimate measure [for

determining] the constitutionality of a governmental search” – “‘reasonableness.’” Id.

               In determining whether the school district’s drug testing program was reasonable,

the Supreme Court balanced the search’s “intrusion on the individual’s Fourth Amendment

interests against [the search’s] promotion of legitimate governmental interests.” Id. at 653

(citation and quotation marks omitted). The Court noted that although searches to “discover

criminal wrongdoing” “generally require[]” a “judicial warrant” to be reasonable – and a

showing of probable cause – “[a] search unsupported by probable cause [and a warrant] can be

constitutional” where “‘special needs’” are present. Id. (citation omitted); see also Cassidy v.

Chertoff, 471 F.3d 67, 74-75 (2d Cir. 2006) (collecting cases upholding “warrantless,

suspicionless searches in a variety of circumstances in which the government’s actions were

motivated by ‘special needs’”).

               The Supreme Court has “found such ‘special needs’ to exist in the public school

context.” Vernonia Sch. Dist., 515 U.S. at 653. In determining whether “special needs” are

present, courts should consider (1) “the nature of the privacy interest upon which the search . . .

at issue intrudes,” id. at 654; (2) “the character of the intrusion that is complained of,” id. at 658;

and (3) “the nature and immediacy of the governmental concern at issue, and the efficacy of [the]

means for meeting [that concern].” Id. at 660; see also Cassidy, 471 F.3d at 75 (same).

               As to the first factor – the nature of the privacy interest intruded upon – the

Supreme Court noted that

       Fourth Amendment rights . . . are different in public schools than elsewhere; the
       “reasonableness” inquiry cannot disregard the schools’ custodial and tutelary
       responsibility for children. For their own good and that of their classmates, public
       school children are routinely required to submit to various physical examinations,

                                                  42
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 43 of 47




       and to be vaccinated against various diseases. According to the American
       Academy of Pediatrics, most public schools “provide vision and hearing
       screening and dental and dermatological checks. . . . Others also mandate scoliosis
       screening at appropriate grade levels.” Committee on School Health, American
       Academy of Pediatrics, School Health: A Guide for Health Professionals 2
       (1987). In the 1991-1992 school year, all 50 States required public school
       students to be vaccinated against diphtheria, measles, rubella, and polio. U.S.
       Dept. of Health & Human Services, Public Health Service, Centers for Disease
       Control, State Immunization Requirements 1991–1992, p. 1. Particularly with
       regard to medical examinations and procedures, therefore, “students within the
       school environment have a lesser expectation of privacy than members of the
       population generally.” [New Jersey v. T.L.O., 469 U.S. 325, 348 (1985) (Powell,
       J., concurring).

Id. at 656-57.

                 Accordingly, “while children . . . do not shed their constitutional rights . . . at the

schoolhouse gate,” their rights are nonetheless different in the schoolhouse. Id. at 656 (citation

and quotation marks omitted).

                 Here, New York City public school children and their parents have been

presented with the following options: (1) sign a consent form for in-school COVID-19 testing

and receive in-person instruction; or (2) do not sign the consent form and receive remote-

learning instruction. (Varma Decl. (Dkt. No. 19) ¶ 49)

                 As to the first factor of the Vernonia School District analysis – “the nature of the

privacy interest upon which the search . . . intrudes,” 515 U.S. at 654 – Defendants’ random

testing program involves a medical examination or procedure. As discussed above, parents are

generally responsible for making medical decisions concerning their child. As in Vernonia

School District, however, the nasal swab test has been designed for the student’s “own good and

that of their classmates.” Id. at 656. The nasal swab test also takes place “‘within the school

environment [where students] have a lesser expectation of privacy than members of the

population generally.’” Id. at 657 (citation omitted). And as in Vernonia School District,



                                                    43
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 44 of 47




Defendants’ testing program is premised on parental consent – consent that may be withdrawn at

any time. (Id. at 650; see also Varma Decl. (Dkt. No. 19) ¶¶ 49-51)

               As to the second factor – “the character of the intrusion that is complained of” –

the Court finds that the intrusion is minimal in nature. The testing program involves use of a

short nasal swab; the test is performed in a matter of seconds; is not painful; and does not involve

“[a body part or] function traditionally shielded by great privacy.” See id. at 685 (citation and

quotation marks omitted). As discussed above, parental consent is required for testing; a parent

may seek exemption from testing; parents are given two-days’ notice of the test; and no child

will be tested against their will. (Varma Decl. (Dkt. No. 19) ¶¶ 49-50, 55-56) As to

confidentiality, access to individual test results is tightly restricted, and specimens are destroyed

after testing is completed. (Id. ¶¶ 57-61)

               The third Vernonia School District factor is “the nature and immediacy of the

governmental concern at issue, and the efficacy of [the] means for meeting [that concern].” 515

U.S. at 660. Here, “the nature and immediacy of the governmental concern” could hardly be

more compelling. The random testing program is designed to control the spread of the COVID-

19 virus in schools and in the larger community. 12 (See Varma Decl. (Dkt. No. 19) ¶¶ 5-21, 44,

46) Moreover, in such circumstances, public officials are not required to demonstrate that the

search at issue is the “‘least intrusive’” means available. Vernonia School Dist., 515 U.S. at 663

(citation omitted). Indeed, the Supreme Court stressed in Vernonia School District that it has



12
   Although the governmental interest here is compelling, in Vernonia School District, the
Supreme Court instructed that public officials are not required to demonstrate a “compelling”
interest in the Fourth Amendment context. 515 U.S. at 661. Instead, the appropriate inquiry is
whether the governmental interest is “important enough to justify the particular search at hand.”
Id. (emphasis in original). The circumstances of the COVID-19 pandemic are “important
enough” to justify the administration of the random nasal swab test in the New York City public
schools.
                                                 44
          Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 45 of 47




“repeatedly refused to declare that only the ‘least intrusive’ search practicable can be reasonable

under the Fourth Amendment.” Id. (citation omitted).

                 As to the efficacy of the random testing program to detect the presence of the

COVID-19 virus in the schools, as this Court has found, Defendants’ PCR test is the most

reliable tool currently available for this purpose. While the PCR test does not reveal

infectiousness, as this Court has explained, no such test can be made widely available at this

time.

                 Having considered all of the Vernonia School District factors, the Court

concludes that they demonstrate that Defendants’ random testing program is reasonable.

Accordingly, Plaintiffs’ have not shown a likelihood of success on their Fourth Amendment and

privacy claims.

                         e.      Unconstitutional Conditions Doctrine

                 Plaintiffs contend that Defendants’ random testing program violates the

unconstitutional conditions doctrine. (Pltf. Br. (Dkt. No. 12) at 21)

          Pursuant to [the] “unconstitutional conditions” doctrine, . . . the government may
          not place a condition on the receipt of a benefit or subsidy that infringes upon the
          recipient’s constitutionally protected rights, even if the government has no
          obligation to offer the benefit in the first instance.

All. for Open Soc’y Int’l, Inc. v. U.S. Agency for Int’l Dev., 651 F.3d 218, 231 (2d Cir.

2011), aff’d sub nom. Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 570 U.S. 205

(2013).

                 Contrary to Plaintiffs’ claim, access to a public school education may be

conditioned on parental consent to various medical tests and procedures. For example, it is well

established that a state may require vaccination as a condition to attending public school. See,

e.g., Zucht v. King, 260 U.S. 174, 176 (1922) (stating that it is “settled that it is within the police

                                                   45
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 46 of 47




power of a state to provide for compulsory vaccination”); Phillips, 775 F.3d at 540, 543

(rejecting parents’ challenge to New York state requirement that all children be vaccinated in

order to attend public school; “New York could constitutionally require that all children

be vaccinated in order to attend public school. New York law goes beyond what the Constitution

requires by allowing an exemption for parents with genuine and sincere religious beliefs.

Because the State could bar [the] . . . children from school altogether, a fortiori, the State’s more

limited exclusion during an outbreak of a vaccine-preventable disease is clearly constitutional.”);

Whitlow v. California, 203 F. Supp. 3d 1079, 1091 (S.D. Cal. 2016) (“conditioning school

enrollment on vaccination has long been accepted by the courts as a permissible way for States to

innoculate large numbers of young people and prevent the spread of contagious diseases”).

               While Defendants’ random COVID-19 testing program is (1) not a vaccination,

and (2) is administered pursuant to an Emergency Use Authorization, 13 there are significant

parallels between the testing and vaccination programs. For example, both programs are

administered in the school environment, are designed to curb the spread of disease, and offer

parents an opportunity to seek an exemption. The nasal swab testing program places

significantly less serious burdens on parents and children, however, because (1) it is premised on

parental consent, and remote learning is offered to those children whose parents do not consent;

and (2) unlike vaccines, the nasal swab test presents little to no risk of serious side effects.

               This Court concludes that Plaintiffs have not demonstrated that they are likely to

prevail on their unconstitutional conditions doctrine claim.

                                       *       *        *      *


13
   Plaintiffs contend that PCR tests are Emergency Use Authorization products, and that use of
such products cannot be made mandatory. (Pltf. Br. (Dkt. No. 33) at 2 (citing 21 U.S.C.
§360bbb-3)) As discussed above, Defendants’ random testing program is premised on parental
consent. (Varma Decl. (Dkt. No. 19) at ¶ 49)
                                                   46
        Case 1:20-cv-09829-PGG Document 46 Filed 03/02/21 Page 47 of 47




               Because Plaintiffs have not demonstrated a likelihood of success on any of their

claims, their application for a preliminary injunction will be denied. 14

                                          CONCLUSION

               For the reasons stated above, Plaintiffs’ motion for a preliminary injunction (Dkt.

No. 12) is denied. The Clerk of Court is directed to terminate the motion (Dkt. No. 12).

               Plaintiffs will submit a letter to this Court by March 9, 2021 setting forth how

they wish to proceed in light of this Opinion.

Dated: New York, New York
       March 2, 2021




14
   Plaintiffs’ motion for judicial notice (Dkt. No. 13) is denied as moot. The Federal Rules of
Evidence do not apply to Plaintiffs’ motion, see Mullins v. City of New York, 626 F.3d 47, 52
(2d Cir. 2010); Gov’t Emps. Ins. Co. v. Wellmart RX, Inc., 435 F. Supp. 3d 443, 455 (E.D.N.Y.
2020); Zeneca Inc. v. Eli Lilly & Co., No. 99 CIV. 1452 (JGK), 1999 WL 509471, at *2
(S.D.N.Y. July 19, 1999), and the Court has considered all of the documents submitted by the
parties in rendering its decision. The Clerk of Court will terminate the motion (Dkt. No. 13).
                                                 47
